            Case 5:21-cv-00207-HE Document 1-1 Filed 03/11/21 Page 1 of 2



            IN THE DISTRICT COURT OF COMANCHE COUNaYATE OF OKLAHOMA
                        STATE OF OKLAHOMA            Comanche County
                                                         FaL,ED in the
                                                   Office ofi the Cou~ CierSc
ROBERT STALLCUP,
CHAD CHAPPELL and                                        NOV 17 2020
CASEY VANCE,
                                                                               ~
                Plaintiffs,                                                            DeptAy


LIPW                                                         Case No . e~ -ffigo- LK41--S
3M COMPANY, 3M



                                                                  ;~-
OCCUPATIONAL SAFETY, LLC.,
AEARO HOLDING, LLC., AEARO
INTERMEDIATE, LLC., AEARO, LLC.,
and AEARO TECHNOLOGIES, LLC.,

                Defendants.

                                            PETITION

       COME NOW the Plaintiffs, Robert Stallcup, Casey Vance and Chad Chappell (hereinafter

"Plaintiffs") and for their cause of action against Defendant 3M Company, 3M Occupational

Safety, LLC. Defendant Aearo Holdings, LLC., Aearo Intermediate, LLC., Aearo, LLC., and

Aearo Technologies, LLC. (hereinafter "Defendants") allege and state as follows:

       1.       Plaintiffs Stallcup and Chappell are residents of Comanche County and Plaintiff

Vance is a resident of Oklahoma County.

       2.       Plaintiffs served in the armed forces between 2003 and 2015.

       3.       Plaintiffs were issued and used the defective Dual Ended Combat Arms Earplugs

which were designed, manufactured and distributed by the Defendants.

       4.       The ear plug was defective and caused hearing loss to Plaintiffs.

       5.       Defendants knew the product was defective in design and manufacture and yet

allowed Plaintiffs and others to be injured by the use of their unreasonably dangerous product.




                                                                                       Exhibit 1
,   •   ^•~..
                             Case 5:21-cv-00207-HE Document 1-1 Filed 03/11/21 Page 2 of 2
         ~      • 1



                        6.       The product was unusually dangerous because it was not effective for its intended

                use.

                        7.       All Plaintiffs suffered hearing loss, tinnitus, and other complications from use of

                the product.

                       8.        Defendants should be punished for their intentional acts and acts of gross neglect.

                        9.       Defendant 3M was ordered to pay a fine to the United States Government because

                of the intentional misrepresentations.

                        10.      Defendants were negligent, failed to warn, have breached the express and implied

                warranties; Defendants have committed fraud and deceit, by knowingly placing Plaintiffs in harms

                way with defective equipment. Defendants were also grossly negligent and failed to warn Plaintiffs

                that their products were defective.

                        WHEREFORE, premises considered, Plaintiffs, Robert Stallcup, Casey Vance and Chad

                Chappell, and each of them, pray for actual damages in excess of Seventy-Five Thousand Dollars

                ($75,000.00), and punitive damages in excess of Seventy-Five Thousand Dollars ($75,000.00), the

                cost of this action, attomey fees, and any other such relief this Court deems just and proper.

                                                                   Respectfully submitted,




                                                                   DANIEL M. DELLUOMO, OBA #11810
                                                                   DELLUOMO & CROW, P.A.
                                                                   6812 N. Robinson Avenue
                                                                   Oklahoma City, Oklahoma 73116
                                                                   Telephone: (405) 843-0400
                                                                   Facsimile: (405) 843-5005
                                                                   monty@delluomo.com
                                                                   ATTORNEYS FOR PLAINTIFFS

                JURY TRIAL DEMAIVDED
                ATTORNEYS LIEN CLAIMED




                                                                                                          Exhibit 1
